Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 9, 2021.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-21-00328-CV


                  PATRICIA A. GRANT, PH.D., Appellant

                                      V.

   TEXAS STATE ATTORNEY GENERAL, OPEN GOVERNMENT
RECORDS DIVISION; AND TEXAS HEALTH AND HUMAN SERVICES
DEPARTMENT OF AGING AND DISABILITY SERVICES – OFFICE OF
THE LONG-TERM CARE OMBUDSMAN PROGRAM OPEN RECORDS
                    DIVISION, Appellees

                  On Appeal from the 261st District Court
                           Travis County, Texas
                  Trial Court Cause No. D-1-GN-18-002178


                        MEMORANDUM OPINION

      This is an appeal from a judgment signed December 22, 2020. On August
19, 2021, appellant notified this court of her desire to dismiss this appeal. We
construe the notice as a motion to dismiss and as such, the motion is granted. See
Tex. R. App. P. 42.1.

      We dismiss the appeal.



                                PER CURIAM



Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.




                                         2